DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
 The application has been amended as follows:  

Claims 6 and 8-10 were cancelled with permission granted by the Applicant’s Representative, Joel Gotkin, on February 22, 2022. 

Response to Arguments
Applicant’s arguments, see page 4, filed 1/25/2022, with respect to Toyama using torque control have been fully considered and are persuasive.  The rejection of claim 1 has been withdrawn.
After further review of the prior art, Toyama teaches moving the plunger position during the liquid fill stage in two consecutive steps.  In the first step, the plunger pump is initially moved from an original position (Fig. 6, top, dashed line, time 0.5-1.0 sec) with a predetermined operating force [0043] by operating a motor at a predetermined torque [0038] for a predetermined time [0044].  However, in the next step (Fig. 6, top, dashed line, time 1.0-3.5 sec), the controller reduces the pump force to move the plunger at a slower rate to regulate within a sensed supply pressure range [0044, 0053, 0064] without fixing to a predetermined plunger location.  
Toyama does not teach position control and is silent on a sensor for identifying the plunger position. 

Allowable Subject Matter
Claims 1 and 3-5 are allowed.
The following is an examiner’s statement of reasons for allowance:  The Applicant’s elements of independent claim 1, “the controller controls operation of the plunger pump, during supplying of the pressurized liquid to the preform for stretching the preform, by position control in which a plunger of the plunger pump is moved from an original position with a predetermined operating force by operating a motor at a predetermined torque, and is stopped at a predetermined final position and held to the final position for a predetermined time period”, were not disclosed in prior art.  
The prior art of Morikami (US20150328824A1) teaches a liquid blow molding device [Abstract] configured to supply pressurized liquid to a bottomed tubular preform (Fig. 1, item 31; [Abstract]) mounted to a blow molding mold (Fig. 1, item 1; [0032]) to form the preform into a shape along a cavity of the mold [0047], comprising: a blow nozzle configured to be fitted into a mouth portion of the preform [0032]; and a plunger pump configured to supply pressurized liquid [0042] to the preform through the blow nozzle (Fig. 3, item 41; [0043]).  
Morikami is silent on a controller for the plunger pump, and controls and movement of the plunger during operation.
The prior art of Toyama (JP2015139988A) teaches a controller (Fig. 1, item 33) configured to control operation of the plunger pump (Fig. 1, item 31; [0035]), wherein the controller controls operation of the plunger pump [0042-0046] ] wherein a plunger of the plunger pump is initially moved from an original position (Fig. 6, dashed line) with a predetermined operating force [0043] by operating a motor at a predetermined torque [0038] for a predetermined time period [0044].  In the following step, the controller reduces the pump force to move the plunger further to regulate within a sensed supply pressure range [0044, 0053, 0064].  

Neither of these references, alone or in combination with other prior art, provided a grounds for rejection of the claim 1.
Therefore, claim 1 is allowable, and its dependent claims 3-5 are allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY C GROSSO whose telephone number is (571)270-1363. The examiner can normally be reached on M-Th 7:30AM - 5:30PM.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-

GREGORY C. GROSSO
Examiner
Art Unit 1748
/GREGORY C. GROSSO/Examiner, Art Unit 1748                                                                                                                                                                                                        
/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742